Citation Nr: 0312318	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-10 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to a higher initial rating for a service-
connected low back disability characterized as a low back 
sprain and strain, with degenerative joint disease (DJD).



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to November 
1997, when he retired.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Newark, New Jersey, 
RO, wherein service connection was established for a low back 
disability, a left knee disability, and a cervical spine 
disability, as well as for 2 additional non-orthopedic 
disabilities.  The RO assigned an initial 10 percent rating 
for the low back disability, and this is the only claim 
the veteran appealed-requesting a higher initial rating for 
this particular condition.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board remanded this claim 
to the RO in July 1999 for further development and 
consideration.  And in February 2003, the RO increased the 
rating for the low back disability from 10 to 20 percent-
with the same effective date as the prior rating.  The 
veteran has since continued with his appeal, requesting a 
rating higher than 20 percent.  See AB v. Brown, 6 Vet. App. 
35 (1993).


FINDINGS OF FACT

1.  All relevant identified evidence has been obtained.  

2.  The veteran has no more than sporadic, moderate 
limitation of motion in his low back with associated pain and 
some mild diffuse tenderness.

3.  There are no objective clinical indications of severe 
limitation of motion, even considering his pain, or of muscle 
spasm, listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, abnormal mobility on forced 
motion, or more than mild hypertrophic degenerative changes, 
or intervertebral disc syndrome (disc disease) with 
associated radiculopathy.




CONCLUSION OF LAW

The criteria have not been met for a rating higher than 20 
percent for the service-connected low back disability 
characterized as a low back strain and sprain, 
with degenerative joint disease.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002); 67 Fed. Reg. 54, 345-54,349 (August 
22, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002), and the implementing regulations 
are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The VCAA and implementing regulations require, in part, that 
VA notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim-where at least a substantially 
complete application has been submitted.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  See also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The VCAA and implementing regulations also eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but 
that VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and, therefore, applicable.  See Dudnick v. 
Brown, 10 Vet. App. 79, 80 (1997).

However, with respect to how VA may assist veterans, a very 
recent decision by the U.S. Court of Appeals for the Federal 
Circuit discusses what the Board, itself, may do in 
developing claims and what, instead, must be done by the RO 
as the agency of original jurisdiction over the case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d (Fed. Cir. 2003) (holding notice provision contained 
in 38 C.F.R. § 19.9(a)(2) invalid, as it operates with 
38 C.F.R. § 20.1304, as contrary to 38 U.S.C.A. § 7104(a), 
and also invalidating the language of 38 C.F.R. 
§ 19.9(a)(2)(ii), as contrary to the specific time limit 
provided in 38 U.S.C.A. § 5103(b)(1)); compare Janssen v. 
Principi, 15 Vet. App. 370 (2001) (per curiam) (appellant 
represented by counsel presumed to be versed in facts and 
applicable law may waive consideration on appeal of any 
notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA is not 
required to identify and readjudicate appeals decided under 
the "development regulations" in effect prior to May 1, 
2003.  Because the Board did not develop evidence in this 
case (instead, remanded it to the RO in July 1999), the 
holdings in the DAV case are inconsequential in this 
particular appeal.

The requirements of the VCAA that are applicable have been 
met.  VA's duties pursuant to this new law, where triggered, 
have been fulfilled.  In each instance, as it became apparent 
that there may be any information, or medical or lay 
evidence, not previously provided to VA, that may have been 
necessary to substantiate the veteran's claim, VA notified 
the veteran both of the necessary information, and also of 
which evidence he was to submit, and which evidence VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record also shows the veteran was notified of the RO's 
rating decisions and received a statement of the case (SOC) 
and a supplemental statement of the case (SSOCs) during the 
course of his appeal.  When considered collectively, 
they apprised him of the type of evidence needed to 
substantiate his allegations-and prevail, and of the 
governing laws and regulations.  The RO also notified him of 
what the evidence must show, what he needed to still submit, 
and what VA would obtain for him-if he provided the basic 
information necessary to conduct a meaningful search.  

The RO also continually informed the veteran that if he 
disagreed with the RO's consideration of the evidence, or 
reasons provided, he should write and explain why.  The RO 
thus informed him that he was to submit any additional 
evidence.  So VA has apprised him of the duties to notify and 
assist, including insofar as when these duties are triggered 
and exactly what action can be expected from VA in response 
to this, and what would happen in the case if VA was unable 
to comply.  The RO thus informed him that he was to submit 
any additional evidence.  

Of equal or even greater significance, the RO also sent the 
veteran a VCAA development letter in October 2002 
specifically addressing this new law and its legal 
implications concerning his particular appeal.  And the 
sources of treatment cited by the veteran when initially 
filing his claim (on VA Form 21-526) in December 1997 
actually pertain to medical care he had received while on 
active duty in the military, prior to his then recent 
retirement in November 1997.  


And his service medical records (SMRs) already are on file, 
and they include the treatment records he mentioned-which, 
rest assured, were considered when rendering this decision.

Note also that the veteran's allegation (on his April 2003 VA 
Form 21-4138) that his VA doctor had told him that his lower 
back would get worse is, in actuality, merely a reference to 
a statement purportedly made during his service separation 
examination (the report of which already is of record).  This 
is apparent from statements he made in his June 1998 
substantive appeal (on VA Form 9) when he explained that the 
examiner during the military discharge physical examination 
informed him that his condition was "getting worse" (i.e., 
degenerative), as he could see changes from reviewing his 
SMRs.  Bear in mind, though, that the veteran's 
interpretation of what the doctor supposedly said to him is 
not competent medical evidence.  See generally Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  And as will be 
discussed below, the competent medical evidence that is of 
record does not show that his condition has significantly 
changed since December 1, 1997, the day following his 
retirement from the military-which is the retroactive 
effective date that he received when recently increasing his 
initial rating from 10 to 20 percent.  Moreover, he 
continually has not responded to VA's request for any 
information regarding additional treatment records, either VA 
or private.  Surely then, no records can be obtained under 
these circumstances, even if they exist.  See Wood v. 
Derwinski, 1 Vet App 190 (1991), affirmed on reconsideration, 
1 Vet. App. 406 (1991) (holding that the duty to assist is 
not a "one-way" street).

That is to say, the RO has repeatedly asked the veteran if he 
has received any private or additional treatment (the records 
of which need to be obtained), and he has not indicated that 
any such additional records even exist.  The May 1998 
statement of the case (SOC) and the July 1998 Supplemental 
Statement of the Case (SSOC), as well as the February 1998 
SSOC, the October 2002 VCAA notice letter, and the July 1999 
Remand, all informed him that he was to provide any 
additional information pertaining to his low back disability 
to VA.  The Remand and the VCAA letter, in particular, 
notified him that any private medical evidence in existence 
was to be submitted.  Individually and collectively, then, 
these notices, letters, and correspondence informed him that 
it was his responsibility to provide VA with the necessary 
basic information sufficient to conduct a search for his 
relevant medical records.  The SOC and SSOCs also repeatedly 
informed him of the actions VA had taken on his behalf.  It 
is simply inconceivable, then, that he did not know he was 
required to notify VA of the existence of any additional 
evidence (medical or other) that might have a bearing on his 
appeal.  So VA has done its part.

Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The veteran also has undergone several VA examinations to 
obtain medical opinions concerning the severity of his low 
back disorder.  38 U.S.C.A. § 5103A(d).  So VA has satisfied 
its duty to obtain all adequately identified records under 
38 U.S.C.A. § 5103A.

Thus, further development and further expending of VA's 
resources is simply not warranted in this case, since the 
veteran has been given ample notice of the need to submit 
supporting evidence or argument.  He also will not be 
prejudiced by the Board's decision because VA already has 
fulfilled its duties, to the extent possible, with respect to 
the claim at hand.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  The Low Back

The veteran initially submitted his claim (on VA Form 21-526) 
to the Roanoke, Virginia, RO in December 1997.  He 
subsequently relocated, and his claim was forwarded to, and 
processed by, the Newark RO.  That office forwarded his 
appeal to the Board.

When filing his claim in December 1997, the veteran said that 
he had experienced low back pain since May 1994.  As 
indicated above, he had been treated for his low back pain in 
service, at an Army Hospital, as well as his post's 
outpatient clinic.  In February 1998, he was examined by VA 
for compensation and pension purposes.  The examiner reported 
that the veteran had begun to complain of low back pain 
approximately 10 years earlier, but that he did not have a 
specific fall or injury.  He was advised to use Motrin or 
Flexeril, and was prescribed physical therapy.  He continued 
to have discomfort, although he was not advised to consider 
shots or surgery for his back.  The examiner reported that 
the veteran walked approximately one to one and one half 
miles per day.  The examiner noted that an x-ray examination 
was conducted in service, in 1997, and that the veteran was 
advised to use analgesics, and that he did so, with partial 
relief.  He was on no medications at that time.  After a 
complete physical, the examiner diagnosed low back pain and 
sprain.  He noted that the veteran was treated with 
nonsteriodal anti-inflammatory agents, as well as muscle 
relaxants.  The examiner also found that the veteran had low 
back pain, which was aggravated by the use of his back, but 
that his range of motion was normal, and that no further 
evaluation was required at that time.  

When granting service connection for the low back disability, 
the RO initially  assigned a 10 percent rating and 
characterized the disability as a low back strain and sprain, 
with DJD.  The 10 percent rating was made effective from the 
day after the veteran separated from service.  He disagreed 
with that initial evaluation, alleging in an April 1998 VA 
Form 21-4138 that he was incapable of physical labor as a 
result of his low back impairment, and that he could not 
stand or walk for long periods of time.  He also alleged that 
his pain limited his ability to do household chores, and that 
he had to "stay away from" jobs that required physical 
labor.

In his substantive appeal (on VA Form 9), the veteran 
reported that "it was when I received my exit physical 
[that] the doctor said my condition is worsening[,] as he 
could see changes from reviewing my military medical 
records."  The veteran also stated that he could not work 
full time at his current position, because of his service-
connected low back disability, and that he believed his 
disability was more severe than 10 percent disabling.

In December 1998, communications were received by VA 
indicating the veteran was being considered for a desk clerk 
position with the U.S. Postal Service (USPS), which 
reportedly included such duties as labeling and tying out 
mail for dispatch, opening and dumping pouches and sacks, and 
making distributions of incoming mail and outgoing mail.  The 
USPS wanted VA to disclose the severity of the veteran's 
service-connected disabilities.  Records show the veteran was 
subsequently hired for this position, and the Board remanded 
his claim to the RO in July 1999 for, among other things, a 
VA medical evaluation of his spine.  He underwent the 
examination in January 2003.  

The January 2003 VA examiner noted that the veteran now 
reported a "20 year" history of low back pain, which 
reportedly had developed in service.  There was no radiation 
or sensory disturbance to a lower extremity.  The veteran 
reported knee weakness, but the examiner noted that the 
veteran had knee trouble separate from his back problems.  
The veteran also said that he did not tire or fatigue unless 
he was having a back pain flare-up.  He reported the pain 
approximately 2 days of each week, lasting for 1/2 of a day, 
and lasting for a few days when severe.  He estimated that he 
had lost approximately 5 work days per year from flare-ups of 
back pain, but that these were not consecutive.  The examiner 
reported that the veteran was a window clerk at a USPS 
facility, but that he had some latitude to adjust his work 
activity to rest his back.  The veteran reported not playing 
sports due to his knee problems, and the examiner noted that 
he did not describe any other functional limitation due to 
his back problems.  When he experiences a flare up, the 
veteran indicated that he takes Tylenol, apply Ben gay, uses 
a heating pad, or rest his back.  

On objective physical examination, there was a normal station 
and gait.  The veteran walked well on his heels and tip toes.  
There was decreased lordosis of the lumbosacral spine.  There 
was 60 degrees of forward flexion, 20 degrees of backward 
extension, and 15 degrees of lateral bending to each side.  
The veteran reported some back pain with maximum extension 
and right lateral bending.  Mild diffuse tenderness also was 
noted.  Muscle spasm was absent.  There was no 
incoordination, easy fatigability, or weakness on 
examination.  Motor and sensory functions were intact.  The 
sitting root test was negative to 80 degrees, although the 
veteran reported some pain on the right at maximum leg 
raising.  The examiner noted that he had reviewed the claims 
folder, including the April 1997 X-ray examination report, 
which showed minimal degenerative changes without significant 
disc narrowing.  He also noted that the veteran's service 
back treatment went back to 1978 through May 1997.  The final 
diagnoses were:  (1) degenerative joint disease of the 
lumbosacral spine, mild; and (2) chronic intermittent low 
back strain.  

The January 2003 VA examiner also found that there was no 
current significant functional impairment from the lower back 
condition.  There was no disability.  There was no history of 
significant limitation of activity due to the back condition, 
except during the flare periods, as was noted.  The examiner 
noted that there would likely be an increase in loss of 
motion due to pain during a flare-up, but that it was not 
possible to estimate the degree of additional range of motion 
loss during a flare.  

In February 2003, after considering the results of that 
evaluation, the RO increased the veteran's original rating 
from 10 to 20 percent under Diagnostic Codes 5003-5292.  He 
also received the same effective date for the higher rating.

In April 2003, the veteran again responded that his doctor 
had told him that his back condition would get worse, and 
that it was suggested that he change his job.  In that 
statement, he also said that he had lost 10 days of work 
"already this year," and that he liked his job, but that 
his back was "very painful," especially after "busy days 
of lifting."  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  And where, as here, he timely 
appealed the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider his claim in this context.  This, in 
turn, includes determining whether he is entitled to a 
"staged" rating to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.  This is considerably different from 
the situation discussed in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), where the Court concluded that the current 
level of functional impairment is the most important 
consideration.

The RO most recently evaluated the veteran's service-
connected low back disability under Diagnostic Codes 5003-
5292.  Under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, osteoarthritis (i.e., DJD) will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  Thus, 
because the severity of the limitation of motion in the 
lumbar segment of the spine is determined by the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5292, that is the 
appropriate code.



According to Code 5292, if the limitation of motion in the 
lumbar segment of the spine is only "slight," then a 10 
percent rating is warranted.  Conversely, if the limitation 
of motion is "moderate," then a 20 percent rating is 
warranted, and if it is "severe," then a 40 percent rating is 
warranted.

The results of the range of motion studies conducted during 
the VA medical examinations cited above do not indicate the 
veteran has sufficient limitation of motion in his low back-
in any of the directions tested-to warrant a rating higher 
than 20 percent under Codes 5003-5292.  During the 1998 
examination, for instance, he had completely normal range of 
motion..  And although he had limitation of motion during his 
more recent evaluation in January 2003, it was no more than 
what is considered "moderate" under Code 5292.  
Furthermore, the examining VA physician found no significant 
disability as a consequence, and this was even after taking 
into account the extent of the veteran's pain that was 
objectively documented at the very extremes of his range of 
motion and during "flare-ups."  Even when his symptoms are 
at their very worse, though, he does not have "severe" 
limitation of motion to warrant a 40 percent rating under 
Code 5292.  Bear in mind also that a 20 percent rating, which 
he already has, is the maximum possible rating under Code 
5003.  He therefore must meet the criteria of another 
potentially applicable diagnostic code to receive a rating 
higher than this.  Unfortunately though, he does not.

The veteran does not have, for example, objective clinical 
indications of listing of his whole spine to the opposite 
side, a positive Goldthwaite's sign, marked (as opposed to 
only moderate) limitation of forward bending in a standing 
position, loss of lateral motion with the osteo-arthritic 
changes, more than mild narrowing or irregularity of his 
joint space (due to his DJD), so some of the above with 
abnormal mobility on forced motion.  So he cannot receive a 
40 percent rating under Code 5295.  Furthermore, he does not 
have intervertebral disc syndrome ((IDS), i.e., disc disease) 
with associated radiculopathy in his lower extremities 
that might otherwise warrant either a 40 or 60 percent rating 
under Code 5293.  See also VAOPGCPREC 36-97 (Dec. 12, 1997); 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran has intact reflexes and no signs of sensory 
deficits.  The only exceptions were the straight leg raising 
(SLR) test, which caused some pain.  But, again, his pain 
already is contemplated by his current 20 percent rating-
partly under Code 5003, since his pain is a symptom of his 
osteoarthritis (DJD).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. § 4.40, 4.45, 4.59.  And as 
indicated by the January 2003 VA examiner, there were no 
objective clinical indications of incoordination, premature 
fatigability, or weakness in the veteran's low back or lower 
extremities due to his service-connected disability.  These 
are the other considerations, aside from his pain, that were 
noted in the DeLuca decision.  The VA examiner simply was 
unable to express or quantify any additional functional 
impairment the veteran may experience when his pain is most 
severe, such as during "flare ups" or prolonged use, 
including in terms of any additional limitation of motion he 
may experience as a result.  Consequently, since the VA 
examiner could not determine this with any degree of medical 
certainty, the veteran cannot receive a rating higher than 20 
percent on this basis, either, since this would require 
resorting to mere speculation.

The veteran also does not have ankylosis of his lumbar spine, 
either favorable or unfavorable, so he cannot receive a 
higher rating under Codes 5286 and 5289.  Ankylosis means he 
has complete bony fixation of this segment of his spine, 
i.e., very little to absolutely no range of motion at all.  
See, e.g., Lewis v. Derwinski, 3 Vet. App. 259, (1992).  This 
is obviously not the situation here since he still has some 
appreciable range of motion in his low back (it is only 
moderately limited), so these codes simply do not apply.

The veteran testified during his hearing that he was advised 
only to use analgesics, and that he sometimes does-with 
partial relief of his discomfort, in addition to using 
ointments and heat for relief.  Although he had physical 
therapy in service, there is no indication that he has had to 
seek medical treatment for any of his flare ups during the 
years since, and certainly no evidence of marked interference 
with his employment, i.e., beyond that contemplated by his 
current 20 percent rating, which might otherwise warrant 
extra-schedular consideration under the special provisions of 
38 C.F.R. § 3.321(b)(1).  He has not been frequently 
hospitalized on account of his low back disability.  And 
while he reportedly has called in sick, it has only been 
occasionally; he informed the VA examiner that this was not 
for more than one day at a time, and that he is allowed to 
modify his work duties to accommodate for his back 
limitations.  In fact, the veteran specifically informed the 
VA examiner that he stopped playing sports due to a knee 
condition, and did not mention his back as an impediment.  
The functional impairment that he has from the problems with 
his knee obviously cannot be considered in the rating for his 
low back.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  He also reported that he walks as much as 1-1/2 miles 
each day.  All this information, when considered as a whole, 
preponderates against a finding that a greater evaluation is 
warranted for his back disability and, certainly, extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, although the veteran stated that his doctor told him 
that his back condition was going to get worse, and that he 
was unable to work, the competent medical evidence of record 
does not so support this allegation.  It shows, instead, that 
he is gainfully employed and has not received or even 
required any recent treatment for his low back condition.  
Therefore, as the preponderance of the evidence is against 
the claim, it must be denied.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 20 percent for 
the service-connected low back disability-characterized as a 
low back sprain and strain with degenerative joint disease, 
is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

